Bernes, Judge.
This case arises from the sale of a residence that was allegedly riddled with defects. Jodi L. and Vido J. Vareika appeal from the trial court’s grant of summary judgment to appellees Todd R. and Amy B. Rhine and L. Robert Benjamin. They also challenge the trial court’s order denying their motion to add additional defendants. Because appellants failed to include any argument or citation of authority in support of the 41 allegations of error submitted to this Court, we affirm. Austin v. Cohen, 251 Ga. App. 548 (554 SE2d 312) (2001). In their brief, appellants asserted that argument and citation of authority was “omitted due to page limitation.” Appellants, however, made no request for additional pages pursuant to Court of Appeals Rule 24 (Si-

Judgment affirmed.


Blackburn, P. J., and Ruffin, J., concur.

*16Decided September 20, 2007
Reconsideration denied October 24,2007.
Regina T. Stamps, Tom Pye, for appellants.
Burr & Forman, Kwende B. Jones, Gregory F. Harley, Goodman, McDuffey, Lindsey & Johnson, James F. Cook, Jr., Boyd & Greene, Victoria L. Helms, for appellees.